DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 11-23, 25-27, and 30-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 36, 42, and 43 each recite the limitation "each farm container" in lines 6, 10, 7, and 9, respectively.  There is insufficient antecedent basis for this limitation in each of the claims.
Re Claims 15 and 23, it is unclear as to whether “an irrigation system” in lines 1-2 and 3, respectively, are distinct from the irrigation system previously recited in claim 1.
Claim 30 recites “one or more farm containers” and “one or more hub containers” in lines 2 and 2-3, respectively, rendering the claim indefinite because it is unclear as to whether those recitations include, or are distinct from, the farm containers and the hub container, respectively, both previously recited in claim 1. Applicant is advised to amend the claim to recite –one or more of the farm containers—and –one or more of the hub container--, respectively.
Claim 36 recites the limitations "the grow zone" and “the mixture of water and nutrients” in lines 11 and 11-12, respectively. There is insufficient antecedent basis for each of these limitations in the claim.
Claims 37 and 38 each recite the limitation "The modular flow system of claim 36" in line 1. There is insufficient antecedent basis for this limitation in each of the claims.
Claim 43 recites “a common container comprising, a plurality of farm containers connected to the common container” in line 2 (emphasis added), rendering the claim indefinite because it is unclear as to how a container may comprise a plurality of other containers connected to that container, i.e. the other containers are recited as a distinct component. As Applicant’s invention is best understood, the limitation will be interpreted to require a common container and a plurality of farm containers connected to the common container.
Claims 2, 3, 5, 11-14, 16-22, 25-27, 31-35, and 39-41 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 11-15, 18-23, 25-27, 30-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al., U.S. Patent No. 4,292,762 (hereinafter Fogg), in view of Martin et al., U.S. Patent No. 9,241,453 B1 (hereinafter Martin), and Sprung, U.S. Patent No. 4,996,791.
Re Claim 1, Fogg teaches a modular farm system comprising: a hub container (15; see figure 1, 3:9-13, 3:59-64, and 4:7-21), a plurality of farm containers (11, 12, 13; see figures 1 and 2, 3:59-64, and 4:22-26) connected to the hub container (see id. and 4:14-21), and a user passageway (39; see figure 1 and 4:34-41) between the hub container and each of the farm containers (see id.), wherein:
The hub container includes a shared workspace (see id., 3:9-13, and 4:7-21, noting that the interior of the hub container is a shared space where work, e.g., control functions, maintenance of irrigation and HVAC systems, may be performed, i.e., “workspace;” see also Spec. at figures 19A-19B and 8:1-3, illustrating “a large central workspace” example in which the workspace is described as being an empty area);
Each farm container includes a work zone (zone having 33, 83, 85; see figure 2 and 6:46-54; see also Spec at 12:11-14) and a grow zone (zone having 51; see figure 2) located therein, a plurality of plant racks (51) mounted for growing plants within the grow zone (see id. and 5:9-41), and a lighting system (77; see figure 2 and 6:36-40) disposed in the grow zone to provide light for plants growing in the plant racks (see id.);
Wherein the plurality of farm containers have a shared utility for each of the farm containers (see 3:9-13 and 4:7-21); and
An irrigation system in each farm container. See 3:9-13, 3:59-64, 4:14-21, and 6:40-45.
Fogg expressly teaches plant racks, rather than plant panels, mounted for growing the plants within the grow zone. Fogg additionally does not expressly teach whether the shared utility is a shared incoming water connection and outgoing drain connection, the water connection and the drain connection in fluid communication with an irrigation system in each farm container. 
Martin teaches a modular farm system comprising: a farm container (1), the farm container including a work zone (8, 84; see figure 6, 8:36-55, and 9:5-12) and a grow zone (zone having 4; see figure 6 and 5:34-42) located therein, a plurality of plant panels (4 are plant panels; see 5:34-55 and 6:66-7:17) mounted for growing plants within the grow zone (see id. and figure 6), a lighting system (3; see figures 19 and 20, 6:66-7:11, and 7:35-44) disposed in the grow zone to provide light for plants growing in the plant panels (see id.); and an irrigation system in each farm container. See figures 7, 13, and 28, 4:1-24, 6:44-65, and 8:53-56.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg to have each farm container include a plurality of plant panels mounted for growing plants within the grow zone, as taught by Martin, in order to use a vertical growing configuration for maximum plant density. See Martin at 5:45-55.
Additionally Sprung, similarly directed to a modular farm system comprising: a hub container (8; see figure 1 and 3:54-61), a plurality of farm containers (4, 6) connected to the hub container (see id.), and a user passageway between the hub container and each farm container (see id.), teaches that it is known in the art to have the plurality of farm containers have a shared incoming water connection (see id., 4:37-44, and 6:20-30) the water connection in fluid communication with an irrigation system in each farm container. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one shared utility of the hub container of Fogg as modified by Martin to include a shared incoming water connection in fluid communication with an irrigation system in each farm container, as taught by Sprung, in order to provide water for replenishing the nutrient tanks of Fogg as modified by Martin. Although Fogg as modified by Martin and Sprung does not expressly teach whether the farm containers have a shared outgoing drain connection an outgoing drain connection in fluid communication with the irrigation system, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by Martin and Sprung to have the claimed outgoing drain connection, in order to drain excess water as needed from the irrigation system.
Re Claim 2, Fogg as modified by Martin and Sprung teaches that the work zone in one or more of the farm containers includes one or more of a seedling station (see Fogg at figure 2 and 6:46-54; Martin at 8:36-56), nutrient solution sensors, nutrient canisters (see Fogg at figure 2 and 6:40-45; Martin at figure 7, 4:1-24), a control panel, and air handling unit.
Re Claim 3, Fogg as modified by Martin and Sprung teaches that the work zone in one or more of the farm containers includes a seedling station for the germination of seeds. See Fogg at figure 2 and 6:46-54; Martin at 8:36-56.
Re Claim 5, Fogg teaches that the seedling station includes a container to hold seedlings (see figure 2 and 6:46-54), but does not expressly teach a trough to hold seedlings and a nutrient dosing system configured to provide a flow of a liquid nutrient solution to the seedling in the trough. Fogg teaches a nutrient dosing system (81) for the plants. See figure 2 and 6:40-45.
Martin again teaches that the seedling station includes a trough (85; see 8:36-45) to hold seedlings and a nutrient dosing system (see 4:1-24, 5:17-33, and 8:53-56) configured to provide a flow of a liquid nutrient solution to the seedlings in the trough. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the seedling station of Fogg as modified by Sprung to include a trough to hold seedlings and a nutrient dosing system configured to provide a flow of a liquid nutrient solution to the seedlings in the trough, as taught by Martin, in order to provide needed nutrients to the seedlings for optimized growth.
Re Claim 11, Fogg as modified by Martin and Sprung teaches that the plurality of plant panels are arranged in rows extending a length of the farm container (compare Martin at figure 6, with Applicant’s figures 5, 7, and 19B, both illustrating the plant panels extending most of a length of the farm container, but not extending into a seedling station that also occupies some of the length of the farm container), and the lighting system includes a plurality of light panels (Martin 3; see Martin at figures 18 and 19) arranged in rows facing each of the rows of light panels. See id. and Martin at 6:66-7:11, 7:35-44, and 8:9-14.
Re Claim 12, Fogg as modified by Martin and Sprung teaches a suspension system (Martin 31, 18, 19; see Martin at figures 18 and 19, 6:66-7:34, and 7:56-8:8) in each of the farm containers configured to suspend one or both of the plurality of plant panels and the plurality of light panels. See id.
Re Claim 13, Fogg as modified by Martin and Sprung teaches that the suspension system includes a trolley system (see id.; see also Spec. at 16:4-6 for an example trolley system) to provide movement of at least a portion of the plant panels or the light panels or both a portion of the plant panels and the light panels. See Martin at 6:66-7:34 and 7:56-8:8.
Re Claim 14, Fogg as modified by Martin and Sprung teaches that each plant panel of the plurality of plant panels comprises a plurality of adjacent, integrally formed elongated channels (Martin 45; see Martin at figures 10 and 11, 5:34-45, 5:56-60, and 5:66-6:1) and a mounting fixture (Martin 48, see Martin at figure 19 and 7:21-24; or one of the Martin 45 could be used as a mounting fixture, see 5:66-6:1) disposed on a back wall of the plant panel (Martin 48 is on a wall of the panel which could be construed as being the “back wall,” see figures 7 and 19; or Martin 45 extends through the panel and is accordingly disposed on the back wall; see 5:66-6:1 and 6:7-11) configured to suspend the plant panel from the suspension system. Martin 31, 18, 19; see Martin at figures 18 and 19, 6:66-7:34, and 7:56-8:8.
Fogg as modified by Martin and Sprung does not expressly teach whether the mounting fixture is configured to removably suspend the plant panel from the suspension system.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the mounting fixture of Fogg as modified by Martin and Sprung to be configured to removably suspend the plant panel from the suspension system, in order to allow the panel to be removed as desired, for example to easily transplant or move an entire series of plants as desired based on their growth stage. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179; In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	Re Claim 15, Fogg as modified by Martin and Sprung teaches an irrigation system within each farm container (see Fogg at figure 2 and 6:40-45; Martin at figure 7, 3:59-62, 4:1-24, 4:42-52, and 6:12-57; Sprung at 3:54-61, 4:37-44, and 6:20-30), the irrigation system comprising: a nutrient solution reservoir (Fogg 81; Martin 20) disposed in the farm container (see id.); an irrigation line (see Fogg at figure 2 and 6:40-45; Martin 22, 23, 42, see Martin at figure 7, 4:8-18, and 6:20-25) disposed to deliver a liquid nutrient solution from the nutrient solution reservoir to an upper end of each plant panel of the plurality of plant panels (see id. and Martin at figure 13, 6:25-29, and 6:53-63); and a pump (see Fogg at 4:16-21; Martin 21, see Martin at figure 7 and 4:42-52) adjacent the nutrient solution reservoir connected to the irrigation line. See id.
	Although Fogg as modified by Martin and Sprung does not expressly teach the pump in the nutrient solution reservoir, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pump of Fogg as modified by Martin and Sprung to be in the nutrient solution reservoir, in order to use a well-known, conventional type of liquid pump in a space-saving position.
Re Claim 18, Fogg as modified by Martin teaches that the irrigation system in each farm container is in fluid communication with the hub container (see Fogg at 3:9-13, 3:59-64, 4:14-21, and 6:40-45; Martin at figures 7, 13, and 28, 4:1-24, 6:44-65, and 8:53-56), but does not expressly teach the irrigation system is in fluid connection with an incoming water line having an input connection at the hub container and a drain line having an output connection at the hub container.
Sprung teaches each farm container in fluid communication with an incoming water line having an input connection at the hub container. See figure 1, 3:54-61, 4:37-44, and 6:20-30.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify each of the farm containers of Fogg as modified by Martin to be in fluid communication with an incoming water line having an input connection at the hub container, as taught by Sprung, in order to provide water for replenishing the nutrient tanks of Fogg as modified by Martin in the hub container, the nutrient tans being fluidly connected to the irrigation system in each farm container. Although Fogg as modified by Martin and Sprung does not expressly teach that the irrigation system are also in fluid communication with a drain line having an output connection in the hub container—though, it is noted, Fogg as modified by Martin and Sprung teaches the irrigation system in each farm container in fluid communication with a drain line (Martin 23), and Fogg as modified by Martin and Sprung was modified in the rejection of claim 1 to include a drain connection in fluid communication with the irrigation system in each farm container—it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by Martin and Sprung to have each irrigation system in fluid connection with a drain line having an output connection at the hub container, in order to drain excess water as needed from the irrigation system and out of the modular farm system.
	Re Claim 19, Fogg teaches a nutrient dosing system in the hub container comprising a plurality of nutrient sources (27). See figure 1, 3:9-13, and 4:16-21. Fogg does not expressly teach the nutrient dosing system in each of the farm containers, the nutrient dosing system comprising a recirculation line and a line from each nutrient source of the plurality of nutrient sources to the recirculation line.
	Martin teaches a nutrient dosing system in each of the farm containers (see, e.g., figure 7), comprising: a recirculation line (see arrows in figure 7, 4:1-24, and 6:53-57) disposed to recirculate a liquid nutrient solution from a nutrient solution reservoir (20; see id.), a nutrient source (24; see 4:53-5:2), and a line from the nutrient source to the recirculation line (see id., arrows in figure 7, 4:1-24, and 6:53-57) to introduce a nutrient into the recirculation line. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by Sprung to have a nutrient dosing system in each of the farm containers, comprising: a recirculation line disposed to recirculate liquid nutrient solution from a nutrient solution reservoir, and a line from each nutrient source of the plurality of nutrient sources to the recirculation line to introduce a nutrient into the recirculation line, as taught by Martin, in order to provide farm container-specific nutrients and use a well-known, conventional recirculation irrigation system to conserve nutrients.
	Re Claim 20, Fogg as modified by Martin and Sprung teaches that the nutrient dosing system further comprises a sensor assembly (Fogg 62) disposed to sense one or more of pH (see Fogg at 10:19-29), electrical conductivity, and temperature of a liquid nutrient solution in the nutrient dosing system (Fogg 2). See id. and Fogg at 4:1-5.
	Although Fogg as modified by Martin and Sprung does not expressly teach whether the sensor assembly is disposed in the recirculation line, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to ensure proper nutrients and monitor irrigation conditions as the nutrient is recirculated through the system.
	Re Claim 21, Fogg teaches a control system (see 3:9-13 and 4:16-21) for controlling a growing environment within each farm container on an individual basis. See id. and 6:59-65. Fogg does not expressly teach the remaining limitations.
	Martin teaches a control system (5) for automating control of a growing environment within the farm container (see 9:18-33, 10:1-46), the control system including one or more processors and memory (50 has one or more processors and memory; see id.), and machine-readable instructions stored in the memory (see id.) that, upon execution by the one or more processors cause the system to carry out operations comprising: receiving communications from the farm container (see id., specifically 9:29-33, and figure 24), the communications including at least data (see figure 24, 9:18-33, and 10:1-46 from one or more of a sensor (62; see 10:19-29) and equipment within the farm container; and transmitting a communication to the farm container comprising instructions or notifications regarding growing conditions within the contained environment. See 9:22-33, 10:26-40, and 11:40-56.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the control system of Fogg as modified by Sprung to be for automating control of a growing environment within the farm containers, the control system including one or more processors and memory, and machine-readable instructions stored in the memory that, upon execution by the one or more processors cause the system to carry out operations comprising: receiving communications from one or more of the farm containers, the communications including at least data from one or more of a sensor and equipment within the one or more farm containers; and transmitting a communication to the farm container comprising instructions or notifications regarding growing conditions within the container environment, as taught by Martin, in order to facilitate growing of the plants by providing automatic control, and using an efficient system to monitor each container for growing conditions to allow the individualized control of Fogg. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 
	Re Claim 22, Fogg as modified by Martin and Sprung teaches that the control system is further operative to carry out operations including receiving communications from the hub container including at least data from one or more of the sensor and the equipment within the one or more farm containers (see Martin at 9:29-45, 9:49-10:8, 10:19-46), and transmitting a communication (automatic adjustment taught by Fogg as modified by Martin and Sprung requires transmitting a communication/command) to a selected one of the farm containers through the hub container. See id.; Fogg at 3:9-13, 4:16-21, and 6:59-65.
	Re Claim 23, Fogg as modified by Martin and Sprung teaches that the transmitted communication includes instructions to carry out operations comprising controlling and monitoring one or more of the lighting system (see Martin at 9:29-33 and 9:49-67), an irrigation system (see Martin at 9:29-48 and 10:19-29), and a climate control system (see Martin at 9:29-33, 10:1-18, and 10:38-54) within the selected one of the farm containers. See Martin at 3:59-62 and 10:5-18.
	Re Claim 25, Fogg as modified by Martin and Sprung teaches that the hub container extends for a linear distance (see Fogg at figure 1) and includes a first side and a second side (see id.), and the plurality of farm containers are disposed to extend orthogonally to the linear distance of the hub container on one or both of the first and the second sides of the hub container. See id.
Re Claim 26, Fogg as modified by Martin teaches that the hub container has a polygonal configuration (see Fogg at figure 1), and the plurality of farm containers extend from sides of the polygonal configuration of the hub container (see id. and Fogg at 3:64-4:1), but does not expressly teach the farm containers extending radially.
Sprung teaches the hub container having a shaped configuration (see figures 1 and 2), and the plurality of farm containers extend radially from sides of the shaped configuration of the hub container. See id. and 3:54-61.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the farm containers of Fogg as modified by Martin to extend radially from sides of the polygonal configuration of the hub container of Fogg as modified by Martin, as taught by Sprung, in order to shape the system as desired or to space the farm containers apart for better individualized growing conditions. Applicant’s Specification does not allege any criticality of the shape of the hub container or how the farm containers are arranged about the hub container, and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Re Claim 27, Fogg as modified by Martin and Sprung does not expressly teach an additional hub container, an additional plurality of farm containers, and a user passageway as claimed.
	However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by Martin and Sprung to have an additional hub container connected to the hub container for user passage therethrough, and an additional plurality of farm containers connectable to the additional hub container, a user passageway extending between the additional hub container and each farm container of the additional plurality of farm containers, i.e., to have additional hub and farm containers having the same configuration as the hub and farm containers, in order to extend the length and capacity of the hub container and provide more farm containers, so as to increase the growing capacity of the farm system. Such a modification merely adds more of the hub and farm containers, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Re Claim 30, Fogg as modified by Martin and Sprung teaches that the system comprises two or more separate zones (Fogg 11, 12, 13 are each separate zones; see Fogg at figure 1, 3:9-13, 4:16-21, and 6:59-65), each zone comprising one or more farm containers (Fogg 11, 12, 13) or one or more hub containers, and wherein the separate zones are configured for different crops, different plant growth conditions, or different customers. See Fogg at 6:59-65.
	Re Claim 31, Fogg teaches that the separate zones are configured for different growth conditions (see Fogg at 6:59-65), but does not expressly each that the different growth conditions differ according to lighting, temperature, nutrient solution, humidity, plant density, or carbon dioxide (CO2) concentration.
	Martin teaches that it is known in the art that different types of crops require different growth conditions that differ according to lighting, temperature, nutrient solution, humidity, plant density (see 5:45-55), or CO2 concentration.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the different growth conditions of Fogg as modified by Sprung to differ according to lighting, temperature, nutrient solution, humidity, plant density, or CO2 concentration, as taught by Martin, in order to optimize growth of whatever specific type of crop(s) are being grown in each individual farm container.
	Re Claim 32, Fogg as modified by Martin and Sprung teaches a method of growing a crop, comprising: providing the modular farm system of claim 1 (see rejection of claim 1, supra); growing a crop within at least one of the plurality of farm containers. See Fogg at 6:59-65; Martin at 1:56-66 and 2:8-16; Martin at abstract and figure 1.
	Re Claim 33, Fogg as modified by Martin and Sprung teaches germinating seedlings in a seedling station (see Fogg at 6:46-54; Martin at 8:36-56) disposed in one or both of the shared workspace of the hub container or the work zone of the farm containers (see id., Fogg at figure 2, Martin at figure 6), and planting seedlings in the grow zone in one or more of the plurality of farm containers. See Fogg at 6:49-54.
	Re Claim 35, Fogg as modified by Martin and Sprung teaches the hub container includes at least one shared utility for distribution among the plurality of farm containers (see Martin at 3:9-13 and 4:7-21; Sprung at figure 1, 4:37-44, and 6:20-30; rejection of claim 1, supra), and wherein the at least one shared utility of the hub container includes the shared incoming water connection and outgoing drain connection. See rejection of claim 1, supra.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg, Martin, and Sprung as applied to claim 15 above, and further in view of Smith et al., U.S. Patent Application Publication No. 2018/02134734 A1 (hereinafter Smith).
	Re Claim 16, Fogg as modified by Martin and Sprung teaches that the irrigation system further includes a plurality of emitters (Martin 43) on the irrigation line (see Martin at figure 13 and 6:30-37), but does not expressly teach each of the emitters being disposed above an elongated channel in each of the plant panels, and each elongated channel having an open upper end to receive a liquid nutrient solution from one or more of the emitters of the plurality of emitters.
	Smith, similarly directed to a plant system comprising an irrigation system including: a nutrient solution reservoir (3101), an irrigation line (3105) disposed to deliver a liquid nutrient solution from the nutrient solution reservoir to an upper end of a plant panel (see figure 31 and paragraph [0083]), and a pump (3101) in the nutrient solution reservoir connected to the irrigation line (see id.), teaches that it is known in the art for the irrigation system to include a plurality of emitters (3107; see id., figures 10 and 32, and paragraphs [0058]-[0059]) on the irrigation line, each of the emitters being disposed above an elongated channel in each of the plant panels (see id.), and each elongated channel having an open upper end to receive a liquid nutrient solution from one or more of the emitters of the plurality of emitters. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the irrigation system of Fogg as modified by Martin and Sprung to include a plurality of emitters on the irrigation line, each of the emitters being disposed above an elongated channel in each of the plant panels, and each elongated channel having an open upper end to receive a liquid nutrient solution from one or more of the emitters of the plurality of emitters, as taught by Smith, in order to reduce the amount of piping and obviate the need to install piping in the plant panel. Compare Martin at figure 13, with Smith at figure 31.
	Re Claim 17, Fogg as modified by Martin, Sprung, and Smith teaches that each elongated channel of the plant panels has an open lower end (see Martin at figure 9 and 6:53-65; Smith at paragraph [0083]) to discharge liquid nutrient solution to return to the nutrient solution reservoir. See id.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg, Martin, and Sprung as applied to claim 32 above, and further in view of Blair et al., WO 2017/024353 A1 (hereinafter Blair).
Re Claim 34, Fogg as modified by Martin and Sprung does not expressly teach harvesting a mature crop as claimed.
Blair, similarly directed to providing a modular farm system comprising: a hub area (portion of 100 having 220, 250; see figure 2), a farm area (portion of 100 having 300, 400; see id.) connected to the hub area (see id.), and a user passageway (opened/closed by 285; see id. and paragraph [0112]) between the hub area and the farm area, wherein: the hub area includes a shared workspace (see figures 2 and 3 and paragraphs [0110]-[0111]); the farm area includes a grow zone (zone having 300; see id. and paragraph [0101]) located therein, a plurality of plant racks mounted for growing plants within the grow zone (300 are racks; see id. and figure 3), and a lighting system (340) disposed in the grow zone to provide light for plants growing in the plant racks (see figure 4 and paragraph [0117]), and growing a crop (205) within the farm zone (see, e.g., paragraphs [0108] and [0110]-[0111]), teaches that it is known in the art to harvest a crop from the farm zone, and package the crop at a packaging station (250; see figure 2 and paragraphs [0101]-[0102] and [0110]-[0111]) in the shared workspace of the hub area. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by Martin and Sprung to comprising harvesting a crop from one or more of the farm containers, and packaging the crop at a packaging station in the shared workspace of the hub container, as taught by Blair, in order to provide for harvesting and packing the crops of Fogg as modified by Martin and Sprung for commercial sale. See Fogg at 6:59-65; Martin at 1:56-66 and 2:8-16. Although Fogg as modified by Martin, Sprung, and Blair does not expressly teach harvesting a mature crop, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, so as to allow growth until the crops are at their optimum growth stage for commercial sale.
Claims 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg, Martin, and Blair.
Re Claim 42, Fogg teaches a modular farm system comprising: a common container (15; see figure 1, 3:9-13, 3:59-64, and 4:7-21) and a plurality of farm containers (11, 12, 13; see figures 1 and 2, 3:59-64, and 4:22-26) connected to the common container (see id. and 4:14-21), and a user passageway (39; see figure 1 and 4:34-41) between the common container and each of the farm containers (see id.), wherein:
The common container includes a shared workspace (see id., 3:9-13, and 4:7-21, noting that the interior of the hub container is a shared space where work, e.g., control functions, maintenance of irrigation and HVAC systems, may be performed, i.e., “workspace;” see also Spec. at figures 19A-19B and 8:1-3, illustrating “a large central workspace” example in which the workspace is described as being an empty area) and at least one shared utility for distribution among the plurality of farm containers (see 3:9-13 and 4:7-21);
Each farm container includes a work zone (zone having 33, 83, 85; see figure 2 and 6:46-54; see also Spec at 12:11-14) and a grow zone (zone having 51; see figure 2) located therein, a plurality of plant racks (51) mounted for growing plants within the grow zone (see id. and 5:9-41), and a lighting system (77; see figure 2 and 6:36-40) disposed in the grow zone to provide light for plants growing in the plant racks. See id.
Fogg expressly teaches plant racks, rather than plant panels, mounted for growing the plants within the grow zone. Fogg additionally does not expressly teach whether the shared workspace includes one or more seedling stations for the germination of seeds. Re the claimed one or more seedling stations, Fogg teaches one or more seedling stations for the germination of seeds (see 6:46-54), but expressly teaches only that the farm containers, not the shared workspace in the common container, includes the one or more seedling stations. See id. and figure 2.
Martin is similarly directed to a modular farm system comprising: a farm container (1), the farm container including a work zone (8, 84; see figure 6, 8:36-55, and 9:5-12) and a grow zone (zone having 4; see figure 6 and 5:34-42) located therein, a plurality of plant panels (4 are plant panels; see 5:34-55 and 6:66-7:17) mounted for growing plants within the grow zone (see id. and figure 6), and a lighting system (3; see figures 19 and 20, 6:66-7:11, and 7:35-44) disposed in the grow zone to provide light for plants growing in the plant panels. See id. Martin additionally teaches that the farm container includes one or more seedling stations for the germination of seeds. See figure 6 and 8:36-9:4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg to have each farm container include a plurality of plant panels mounted for growing plants within the grow zone, as taught by Martin, in order to use a vertical growing configuration for maximum plant density. See Martin at 5:45-55.
	Furthermore Blair, similarly directed to a modular farm system comprising: a common area (portion of 100 having 220, 250; see figure 2), a farm area (portion of 100 having 300, 400; see id.) connected to the common area (see id.), and a user passageway (opened/closed by 285; see id. and paragraph [0112]) between the common area and the farm area, wherein: the hub area includes a shared workspace (see figures 2 and 3 and paragraphs [0110]-[0111]); the farm area includes a grow zone (zone having 300; see id. and paragraph [0101]) located therein, a plurality of plant racks mounted for growing plants within the grow zone (300 are racks; see id. and figure 3), and a lighting system (340) disposed in the grow zone to provide light for plants growing in the plant racks (see figure 4 and paragraph [0117]), teaches that it is known in the art for the shared workspace in the common area to include one or more seedling stations (210) for the germination of seeds. See figure 2 and paragraph [0107].
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shared workspace of the common container of Fogg as modified by Martin to include one or more seedling stations for the germination of seeds, as taught by Blair, if desired to create more room in the farm containers for growing mature plants, or to have only a single area requiring all of the support devices for germinating seeds. Applicant’s Specification does not allege any criticality of whether the common container or farm containers include the one or more seedling stations (see, e.g., claims 2 and 3), and the modification above amounts to merely a rearrangement of the parts of the invention. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 43, as best understood (see 112(b) rejection, supra), Fogg teaches a modular farm system comprising: a common container (15; see figure 1, 3:9-13, 3:59-64, and 4:7-21), a plurality of farm containers (11, 12, 13; see figures 1 and 2, 3:59-64, and 4:22-26) connected to the common container (see id. and 4:14-21), and a user passageway (39; see figure 1 and 4:34-41) between the common container and each of the farm containers (see id.), wherein:
The common container includes a shared workspace (see id., 3:9-13, and 4:7-21, noting that the interior of the hub container is a shared space where work, e.g., control functions, maintenance of irrigation and HVAC systems, may be performed, i.e., “workspace;” see also Spec. at figures 19A-19B and 8:1-3, illustrating “a large central workspace” example in which the workspace is described as being an empty area) and at least one shared utility for distribution among the plurality of farm containers (see 3:9-13 and 4:7-21);
Each farm container includes a work zone (zone having 33, 83, 85; see figure 2 and 6:46-54; see also Spec at 12:11-14) and a grow zone (zone having 51; see figure 2) located therein, a plurality of plant racks (51) mounted for growing plants within the grow zone (see id. and 5:9-41), and a lighting system (77; see figure 2 and 6:36-40) disposed in the grow zone to provide light for plants growing in the plant racks. See id.
Fogg expressly teaches plant racks, rather than plant panels, mounted for growing the plants within the grow zone. Fogg additionally does not expressly teach whether the shared workspace includes a packaging station including a work surface for packaging harvested mature plants form one or more of the plurality of farm containers.
Martin is similarly directed to a modular farm system comprising: a farm container (1), the farm container including a work zone (8, 84; see figure 6, 8:36-55, and 9:5-12) and a grow zone (zone having 4; see figure 6 and 5:34-42) located therein, a plurality of plant panels (4 are plant panels; see 5:34-55 and 6:66-7:17) mounted for growing plants within the grow zone (see id. and figure 6), and a lighting system (3; see figures 19 and 20, 6:66-7:11, and 7:35-44) disposed in the grow zone to provide light for plants growing in the plant panels. See id. 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg to have each farm container include a plurality of plant panels mounted for growing plants within the grow zone, as taught by Martin, in order to use a vertical growing configuration for maximum plant density. See Martin at 5:45-55.
Furthermore Blair, similarly directed to a modular farm system comprising: a common area (portion of 100 having 220, 250; see figure 2), a farm area (portion of 100 having 300, 400; see id.) connected to the common area (see id.), and a user passageway (opened/closed by 285; see id. and paragraph [0112]) between the common area and the farm area, wherein: the common area includes a shared workspace (see figures 2 and 3 and paragraphs [0110]-[0111]); the farm area includes a grow zone (zone having 300; see id. and paragraph [0101]) located therein, a plurality of plant racks mounted for growing plants within the grow zone (300 are racks; see id. and figure 3), and a lighting system (340) disposed in the grow zone to provide light for plants growing in the plant racks (see figure 4 and paragraph [0117]), teaches that it is known in the art for the shared workspace in the common area to include a packaging station (250; see figure 2 and paragraphs [0101]-[0102] and [0110]-[0111]) including a work surface (225; see id.) for packaging harvested mature plants from the farm area. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the shared workspace of the common container of Fogg as modified by Martin to include a packaging station including a work surface for packaging harvested mature plants from one or more of the plurality of farm containers, as taught by Blair, in order to provide an area for harvesting and packing the crops of Fogg as modified by Martin for commercial sale. See Fogg at 6:59-65; Martin at 1:56-66 and 2:8-16.
Claims 36, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg, in view of McNamara et al., U.S. Patent Application Publication No. 2016/0198656 A1 (hereinafter McNamara; cited on PTO-892 mailed 10/19/2021).
Re Claim 36, Fogg teaches a modular farm system comprising: a common container (15; see figure 1, 3:9-13, 3:59-64, and 4:7-21), a plurality of farm containers (11, 12, 13; see figures 1 and 2, 3:59-64, and 4:22-26) connected to the common container (see id. and 4:14-21), a nutrient solution reservoir (81, see figure 2 and 6:40-45); one or more main tanks containing water (reservoir in common container; see 3:9-13; see generally, Spec., noting that the main tank is not disclosed as containing only water, nor are any tanks disclosed as containing only water); and a user passageway (39; see figure 1 and 4:34-41) between the common container and each of the farm containers (see id.), wherein:
The common container includes a shared workspace (see id., 3:9-13, and 4:7-21, noting that the interior of the hub container is a shared space where work, e.g., control functions, maintenance of irrigation and HVAC systems, may be performed, i.e., “workspace;” see also Spec. at figures 19A-19B and 8:1-3, illustrating “a large central workspace” example in which the workspace is described as being an empty area);
Each farm container includes a plurality of plant racks (51) mounted for growing plants within a grow zone (zone having 51; see figure 2 and 5:9-41), each of the plant racks configured to receive a portion of a mixture of water and nutrients (see figure 2 and 6:40-45), each of the plurality of plant racks including: at least one plant retaining opening (opening in 61, 57 for plants; see figure 2) formed on or proximal to a surface of the plant rack (see id.); and a fluid communication between the plant retaining opening and the mixture of water and nutrients. See id., 5:13-21, and 6:40-45.
Fogg expressly teaches plant racks, rather than plant panels, mounted for growing the plants within the grow zone. Fogg additionally does not expressly teach nutrient dosing features to variably deliver a mix of water and nutrients, or a fluid aperture as claimed.
	McNamara, similarly directed to a modular farm system comprising a farm container (see, e.g., figure 2), teaches that it is known in the art for the system to comprise: a nutrient solution reservoir (1802; see paragraphs [0045] and [0047]-[0048]); one or more main tanks containing water (see paragraph [0035]); and nutrient dosing features (nutrient doser) to variably deliver a mix of water and nutrients (see paragraphs [0045]-[0046], [0052], and [0058]), wherein the farm container includes a plurality of plant panels (304 and/or 204; see figures 3, 4, and 12 and paragraphs [0040]-[0041] mounted for growing plants within a grow zone (see id.), each of the plant panels configured to receive a portion of the mixture of water and nutrients (see paragraphs [0047]-[0048]), each of the plurality of plant panels including: at least one plant retaining opening formed on or proximal to a surface of the plant panel (see figures 3, 4, and 12 and paragraphs [0039]-[0041] and [0059]), and a fluid aperture (aperture for solution delivery from 1204; see figures 12 and 18 and paragraph [0047]) in the plant panel for fluid communication between the plant retaining opening and the mixture of water and nutrients. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg to have nutrient dosing features to variably deliver a mix of water and nutrients, as taught by McNamara, in order to use a known, conventional type of system for tailoring nutrient content of the irrigation water, depending on the stage of growth of the plant or type of plant being grown. 
It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg to have each farm container include a plurality of plant panels mounted for growing plants within the grow zone, as taught by McNamara, in order to use a vertical growing configuration for maximum plant density and preventing building of stagnated water (see McNamara at paragraphs [0040]-[0041]); and for each of the plant panels to include a fluid aperture for fluid communication between the plant retaining opening and the mixture of water and nutrients, as taught by McNamara, in order to efficiently provide nutrients to each individual plant panel.
Re Claim 39, Fogg teaches an irrigation system (see figure 2 and 6:40-45) including: the nutrient solution reservoir (see id. and rejection of claim 36, supra); an irrigation line (see figure 2 and 6:40-45) disposed to deliver the mixture of water and nutrients form the nutrient solution reservoir to each of the plant panels (see id.), but does not expressly teach the irrigation line disposed to deliver the mixture to an opper end of the each of the plant panels, or a pump as claimed. Fogg expressly teaches a pump for the one or more tanks. See 4:16-21.
McNamara teaches that the system comprises an irrigation system (1800) including: the nutrient solution reservoir (see paragraph [0045] and rejection of claim 36, supra); an irrigation line (1202 and/or 1204) disposed to deliver the mixture of water and nutrients form the nutrient solution reservoir to an upper end of each of the plurality of plant panels (see figures 12 and 18 and paragraphs [0045]-[0047]); and a pump at the nutrient solution reservoir connected to the irrigation line. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the irrigation system of Fogg to include an irrigation line disposed to deliver the mixture of water and nutrients form the nutrient solution reservoir to an upper end of each of the plurality of plant panels, and a pump at the nutrient solution reservoir connected to the irrigation line, in order to use a known and conventional type of gravity-flow irrigation system for vertical plant cultivation for efficient recirculating irrigation of the plants.
Although Fogg as modified by McNamara does not expressly teach the pump in the nutrient solution reservoir, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the pump of Fogg as modified by McNamara to be in the nutrient solution reservoir, in order to use a well-known, conventional type of liquid pump in a space-saving position.
Re Claim 41, Fogg as modified by McNamara teaches that at least one of the nutrient dosing features and the nutrient solution reservoir is included in each farm container of the plurality of farm containers. See Fogg at figure 2; McNamara at paragraphs [0045]-[0048].
Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg and McNamara as applied to claim 36 above, and further in view of Storey, U.S. Patent Application Publication No. 2017/0055474 A1.
Re Claim 37, Fogg as modified by McNamara teaches that the plant panel includes a channel (see McNamara at figures 4 and 12 and [0039]-[0040]) including a plant support substrate (McNamara 404; see McNamara at paragraphs [0039] and [0059]), but does not expressly teach whether the channel is resilient.
Storey teaches that it is known in the art to have a plurality of plant panels (104) each including at least one plant retaining opening (114) formed on or proximal to a surface of the plant panel (see figure 4); and a fluid aperture (at top of 104) in the plant panel for fluid communication between the plant retaining opening and a mixture of water and nutrients (see id., figure 9, and paragraphs [0019], [0022]-[0023], and [0044]-[0045]); wherein the plant panel includes a resilient channel (402 is a channel, resilient because of the described materials, including inter alia, aluminum; see figure 4 and paragraph [0035]) including a plant support substrate. See paragraphs [0035], [0037], and [0044]-[0045].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the channel of Fogg as modified by McNamara to be resilient, as taught by Storey, in order to aid in retaining the plant within the plant panels and removing the plants from the plant panels for subsequent harvesting.
Re Claim 38, Fogg as modified by McNamara teaches that the plant panel includes at least one pocket (see McNamara at figures 4 and 12 and paragraphs [0039]-[0040] and [0059]) comprising the at least one plant retaining opening (see id.), but does not expressly teach whether at least a portion of the plant panel is flexible.
Storey teaches that it is known in the art to have a plurality of plant panels (104) each including at least one plant retaining opening (114) formed on or proximal to a surface of the plant panel (see figure 4); and a fluid aperture (at top of 104) in the plant panel for fluid communication between the plant retaining opening and a mixture of water and nutrients (see id., figure 9, and paragraphs [0019], [0022]-[0023], and [0044]-[0045]); wherein at least a portion of the plant panel is flexible (104 is flexible because of the described materials, including inter alia, aluminum; see figure 4 and paragraph [0035]) and includes at least one pocket comprising the at least one plant retaining opening. See figure 4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant panel of Fogg as modified by McNamara to have at least a portion be flexible, as taught by Storey, in order to aid in retaining the plant within the plant panels and removing the plants from the plant panels for subsequent harvesting.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogg and McNamara as applied to claim 36 above, and further in view of Sprung.
Re Claim 40, Fogg as modified by McNamara teaches that the plurality of farm containers have a shared irrigation utility for each of the farm containers (see Fogg at 3:9-13 and 4:7-21), but does not expressly teach whether the shared utility is a shared incoming water line and drain line as claimed. 
Sprung, similarly directed to a modular farm system comprising: a common container (8; see figure 1 and 3:54-61), a plurality of farm containers (4, 6) connected to the common container (see id.), and a user passageway between the common container and each farm container (see id.), teaches that it is known in the art to have an irrigation system in each of the plurality of farm containers be in fluid communication with an incoming water line shared between the farm containers. See id., 4:37-44, and 6:20-30.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the irrigation system in each of the plurality of farm containers of Fogg as modified by McNamara to be in fluid communication with an incoming water line shared between the farm containers, as taught by Sprung, in order to provide water for replenishing the nutrient tanks of Fogg as modified by McNamara. Although Fogg as modified by McNamara and Sprung does not expressly teach whether the farm containers each have a drain line having an output connection shared between the farm containers, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Fogg as modified by McNamara and Sprung to have the claimed drain line and shared output connection, in order to drain excess water as needed from the irrigation system.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. The rejection of claim 1 has been modified from the Non-Final Action mailed 10/22/2021, in view of Applicant’s amendments to incorporate therein similar subject matter to previously pending claim 10.
Applicant argues that Sprung describes a greenhouse, which is “structurally different from modular farms including elements such as a hub container and a plurality of farm containers. Therefore, the Applicant respectfully submits that one of ordinary skill in the art would not turn to a greenhouse when developing such a modular farm.” Rem. 15 (emphases omitted).
Applicant’s argument that Sprung does not teach a hub container and a plurality of farm containers, is not persuasive because it attacks Sprung singly for allegedly failing to teach what the combination of Fogg, Martin, and Sprung teaches. In particular, Sprung is not relied upon to teach the hub and farm containers; rather, Fogg is relied upon for those teachings. See rejection of claim 1, supra.
To the extent that Applicant additionally argues that Sprung is non-analogous art, such argument is also unpersuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sprung is directed to “mass production of horticultural crops. See Abstract. Applicant discloses in the “Background” of the Specification that the problem it attempts to solve relates to those in “farming operations,” “[u]rban and local agriculture,” and specifically, “a growing system in a modular container.” Spec. 1:11-31. Applicant proposes “[a] modular farm system for efficient plant production” as its solution to the problem. See 2:2-4. Accordingly, because Sprung is precisely a modular farm system for efficient plant production (see figures 1 and 3), and is a farm having containers for agriculture operations (see id.), Sprung is in Applicant’s field of endeavor or at least reasonably pertinent to the problem attempted to be solved by Applicant.
Applicant asserts that “Sprung describes an external spray supply system 40 that sprays the exterior surface of the shell 12,” instead of “the irrigation system inside the farm container.” Rem. 15. Applicant contends that “[d]irecting runoff into a pond is fundamentally different than an ‘outgoing drain connection.’” Id.
Applicant’s argument directed to the alleged external spraying system of Sprung is not persuasive to show that Sprung does not teach the farm containers having a shared incoming water connection in fluid communication with an irrigation system. Notably, Fogg and Martin each individually teach an irrigation system in each farm container; Sprung is relied upon only for the teaching of a shared incoming water connection. See rejection of claim 1, supra.
Applicant’s contention that Sprung does not teach an “outgoing drain connection,” is not persuasive because it does not address the obviousness statement proffered by the Examiner in the rejection of claim 1. Specifically, the Examiner does not allege that Sprung teaches an outgoing drain connection. Accordingly, Applicant’s argument does not address the actual findings and obviousness conclusions above.
Applicant further argues that Sprung “appears to be silent regarding how the nutrient delivery system 34 is connected to a water supply and how or if any excess nutrient solution drains from the crops.” Rem. 16 (citing Sprung at 6:20-30).
Applicant’s argument is not commensurate in scope with claim 1, which does not require a nutrient delivery system, a water supply, or draining of excess nutrient solution. Furthermore, Sprung is not relied upon to teach those features.
Applicant argues, regarding new claims 42 and 43, that “Blair discloses a building 100,” which is “fundamentally different than a modular farm including elements such as a hub container and a plurality of farm containers.” Rem. 18-20 (citing Blair at paragraphs [0102] and [0110]). Applicant argues that “one of ordinary skill in the art would not turn to a reference that discloses a building when developing a modular farm.” Id.
Applicant’s argument that Blair does not teach a hub container and a plurality of farm containers, is not persuasive because it attacks Blair singly for allegedly failing to teach what the combination of Fogg, Martin, and Blair teaches. In particular, Blair is not relied upon to teach the hub and farm containers; rather, Fogg is relied upon for those teachings. See rejection of claim 42, supra.
To the extent that Applicant additionally argues that Blair is non-analogous art, such argument is also unpersuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Blair is directed to “[a] high density horticulture growing system.” See Abstract. Applicant discloses in the “Background” of the Specification that the problem it attempts to solve relates to those in “farming operations,” “[u]rban and local agriculture,” and specifically, “a growing system in a modular container.” Spec. 1:11-31. Applicant proposes “[a] modular farm system for efficient plant production” as its solution to the problem. See 2:2-4. Accordingly, because Blair is precisely a modular farm system for efficient plant production (see figure 1 and abstract), and is a farm having containers for agriculture operations (see id.), Blair is in Applicant’s field of endeavor or at least reasonably pertinent to the problem attempted to be solved by Applicant.
Applicant contends that Blair’s seeds are germinated in the same building as non-seedling plants. Rem. 18 (citing Blair at paragraph [0108]). Accordingly, Applicant argues, Blair does not teach “the shared workspace in the common container includes one or more seedling stations for the germination of seeds.” Id.
Applicant’s argument is unpersuasive to show that the combined teachings of Fogg, Martin, and Blair does not render obvious all of the limitations of claim 42. Notably, Blair is not relied upon for teaching a common container or a plurality of farm containers. See rejection of claim 42, supra. Instead, Fogg teaches such feature. See id. Instead, Blair is relied upon to teach a shared workspace including one or more seedling stations for the germination of seeds. See id.
Applicant contends that Blair packs harvested crop in a harvesting area of the building. Rem. 20. Accordingly, Applicant argues, Blair does not teach “the shared workspace in the common container includes a packaging station….” Id.
Applicant’s argument is unpersuasive to show that the combined teachings of Fogg, Martin, and Blair does not render obvious all of the limitations of claim 43. Notably, Blair is not relied upon for teaching a common container or a plurality of farm containers. See rejection of claim 43, supra. Instead, Fogg teaches such feature. See id. Instead, Blair is relied upon to teach a shared workspace including the claimed packaging station. See id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642